DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 10/01/2021 to claims 1 and 16 have been entered. Claim 7 has been canceled. Claims 1-6 and 8-16 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claims 1 and 16 have overcome the prior art rejections of record, which are withdrawn. 
Applicant’s arguments on pages 7 and 8 of the reply are found conditionally persuasive based on the broadest reasonable interpretation of the transitional phrase “composed of” as set forth in claim 1 as synonymous for “consisting of”. See M.P.E.P. § 2111.03. In this case, as there is no basis in the original disclosure for to interpret “composed of” as synonymous for the broader “consisting essentially of” that would limit the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. See M.P.E.P. § 2111.03. Uchida and Kawakami are considered the closest prior art, but Uchida is directed towards a combination of organic films (e.g. acrylic resins) and inorganic base structures (e.g. alumina), and Kawakami is in-part directed towards UV photocurable resins (e.g. comprising organic polymers) combined with SiO2. There would be no motivation to a person of ordinary skill in the art to otherwise remove the 2 of Kawakami as Kawakami teaches the SiO2 combined with the UV photocurable resin.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Conclusion
Claims 1-6 and 8-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653